PER CURIAM.
Granted in part, denied in part. The district court is ordered to choose the most appropriate treatment facility, order defendant committed to that facility, and order that facility to accept defendant. La.Code Crim.Proc. art. 648; State v. Booker, 548 So.2d 313 (La.1989).
The appellate court is ordered to incorporate the transcript of the December 19, 1989 hearing into the record on appeal and to consider, along with his other assignments of error, the defendant’s claim of ineffective assistance of counsel. If the evidence in the appeal is adequate to resolve the claims, interests of judicial economy justify reaching and resolving the matter at the same time as other assignments of error are considered. See State v. Seiss, 428 So.2d 444 (La.1983); State v. Ratcliff, 416 So.2d 528 (La.1982). In all other respects the writ is denied.